Citation Nr: 9924159	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-17 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for benign postural 
vertigo, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted an increased evaluation to 
10 percent for the veteran's service-connected benign 
postural vertigo.  The veteran, who served on active duty 
from February 1976 to July 1993, requested an evaluation in 
excess of 10 percent.

The veteran requested a hearing before a Member of the Board 
sitting at the RO.  The veteran was notified that such a 
hearing had been scheduled for March 23, 1999, but he did not 
report for the hearing.  The hearing request is therefore 
waived and Board will therefore proceed with appellate review 
at this time.  See 38 C.F.R. § 20.704(e) (1998).

FINDING OF FACT

The veteran's benign postural vertigo is manifested by 
intermittent periods of dizziness occurring approximately 
four times a month with occasional tinnitus, but has not 
resulted in any staggering.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
benign postural vertigo have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.20, 4.27, 4.87a, Diagnostic Code 6204.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for benign postural vertigo is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist him in 
the development of facts pertinent to his claim.  Id.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's service-connected benign postural vertigo is 
currently evaluated as 10 percent disabling by analogy under 
Diagnostic Code 6204.  See 38 C.F.R. §§ 4.20, 4.27.  That 
diagnostic code provides that moderate chronic labyrinthitis 
with tinnitus and occasional dizziness warrants a 10 percent 
evaluation.  A 30 percent evaluation, the maximum schedular 
evaluation recognized for this disability, requires that the 
disorder be severe with tinnitus, dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87a, Diagnostic Code 6204.  

The veteran claims that his benign postural vertigo is more 
severely disabling than reflected in the 10 percent 
evaluation.  In connection with this claim, the veteran was 
afforded a neurological examination by the VA in August 1996 
to determine the nature and severity of this disorder.  At 
that time, he described periods of intermittent dizziness 
approximately four times a month which would last up to five 
minutes.  He claimed his vertigo was related to changes in 
his posture or head position, and was associated with 
lightheadedness, faintness and dimming of vision.  He denied 
loss of consciousness or tinnitus.  On neurological 
examination, all cranial nerve functions were intact.  The 
veteran's gait and station were normal.  The diagnosis was 
benign postural vertigo.

The veteran was also provided an ear examination by the VA in 
August 1996 in connection with this claim.  The examiner 
recorded the veteran's six-year history of Meniere's disease, 
manifested by dizziness, tinnitus, and hearing loss.  
Examination of the ears showed normal tympanic membranes 
without any nystagmus.  No active ear disease was present.  
Findings from an electronystagmogram were consistent with a 
central nervous system disorder.  The diagnosis was "no 
evidence of Meniere's Disease."

The veteran sought VA treatment on several occasions for 
complaints of vertigo.  When seen in September 1996, he 
reported a feeling of being off balance with occasional 
tinnitus.  Reports dated in October 1996 show a history of 
periodic dizziness with no associated tinnitus.  Results from 
an MRI and testing of the internal auditory canals were 
normal.  Antivert was prescribed. 

After a review of the medical evidence, the Board finds that 
the RO appropriately rated the veteran's benign postural 
vertigo as 10 percent disabling under Diagnostic Code 6204.  
This condition appears to be manifested by periods of 
occasional dizziness and tinnitus.  The veteran explained at 
his August 1996 neurological examination that these periods 
of dizziness would occur four times a month and would last up 
to five minutes.  This is consistent with the 10 percent 
rating provided under Diagnostic Code 6204, which requires 
tinnitus and occasional dizziness.  The record, however, does 
not disclose that this condition has caused the veteran to 
stagger and indeed the veteran has not made any such 
allegations.  The August 1996 neurological examination report 
noted the veteran had a normal station and gait.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's benign postural vertigo. 

The Board finds that no other diagnostic code affords the 
veteran an evaluation in excess of 10 percent for this 
disability.  The only other diagnostic codes which relate to 
the ears are Diagnostic Codes 6205 and 6207.  These code 
provisions, however, require a diagnosis of Meniere's 
syndrome (Diagnostic Code 6205) or loss of auricle 
(Diagnostic Code 6207), neither of which have been shown in 
this case.  See 38 C.F.R. §§ 4.87a, Diagnostic Codes 6205, 
6207 (1998).  Although the August 1996 ear examination report 
noted the veteran's history of Meniere's disease, the 
examiner concluded that the veteran did not currently have 
this disease. 

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's service-connected benign postural vertigo 
has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In this regard, the veteran stated in his 
April 1997 notice of disagreement that he was currently 
employed on a part-time basis.  He also indicated that his 
application for employment had been "mysteriously" rejected 
by numerous companies without probable reasoning, thereby 
suggesting he had been rejected because of his vertigo.  

Other than the contentions or allegations, however, no 
evidence has been submitted confirming that vertigo has 
markedly interfered with employment activities.  In 
correspondence dated in October 1998, the RO requested that 
the veteran submit evidence from employers explaining the 
type of work he had performed, the number of workdays lost 
due to illness, and the reason for termination of employment.  
No response from the veteran was received.  Under these 
circumstances, the Board finds that further consideration 
with respect to extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown 8 Vet. App. 218, 227 
(1995).









ORDER

An evaluation in excess of 10 percent for benign postural 
vertigo is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

